Third District Court of Appeal
                               State of Florida

                          Opinion filed August 19, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2805
                          Lower Tribunal No. 14-3208
                             ________________


                        Responsible Vendors, Inc.,
                                    Appellant,

                                        vs.

           Reemployment Assistance Appeals Commission,
                                    Appellee.


     An appeal from the Reemployment Assistance Appeals Commission.

     Roetzel & Andress and Vijay G. Brijbasi (Ft. Lauderdale), for appellant.

     Amanda L. Neff, Executive Senior Attorney, for appellee.


Before SUAREZ, C.J., and EMAS and LOGUE, JJ.

     SUAREZ, C.J.

     Responsible Vendors, Inc. appeals from an order of the Reemployment

Assistance Appeals Commission affirming the award of unemployment benefits to
the former employee, Ava J. De Oliveira-Zappia. We affirm. See Frazier v. Home

Shopping Club LP, 784 So. 2d 1190, 1191 (Fla. 2d DCA 2001) (holding that

misbehavior serious enough to warrant an employee's dismissal is not necessarily

serious enough to sustain a forfeiture of unemployment compensation benefits). In

order to support a denial of benefits, “misconduct connected with work” is not

mere inefficiency, unsatisfactory conduct, failure in good performance as the result

of an inability or incapacity, inadvertence, good faith errors in judgment or

discretion, or ordinary negligence in isolated instances. Id. Rather, the employer

must prove that the employee behaved intentionally or with a degree of

carelessness or negligence that manifests a wrongful intent or evil design, or

otherwise acted in a way that would constitute misconduct as defined in section

443.036(29), Florida Statutes (2015). Id. at 1192. See also Yost v. Unemployment

Appeals Comm'n, 848 So. 2d 1235, 1238 (Fla. 2d DCA 2003) (same); Del Pino v.

Arrow Air, Inc., 920 So. 2d 772, 773 (Fla. 3d DCA 2006) (confirming that cases

dealing with isolated incidents, such as failure to follow policies or rules, are not

generally considered “misconduct” that would result in denial of unemployment

benefits); Arroyo v. Florida Unemployment Appeals Comm’n, 60 So. 3d 492, 494.

(Fla. 3d DCA 2011) (“While we agree that on this record [Claimaint’s] termination

from her job was justified, we cannot agree that this conduct constitutes

misconduct that would disqualify her from receiving benefits.”).

      Affirmed.